 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
22    LITIGATION
                                                          STIPULATED AND UNOPPOSED
23                                                        MOTION FOR VOLUNTARY
                                                          DISMISSAL; ORDER
24

25

26

27

28


                                                     1
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1                                          INTRODUCTION
 2          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 3   Defendants Acer Inc. and Acer America Corporation (collectively, “Acer”) have entered into a
 4   confidential settlement agreement resolving all claims between them in this action (“the Philips/Acer
 5   Claims”).
 6          Therefore, Philips and Acer jointly file this motion under Civil L.R. 7-12 asking the Court to
 7   enter the parties’ Stipulation of Dismissal filed herewith, which dismisses the Philips/Acer Claims
 8   pursuant to Federal Rule of Civil Procedure 41(a)(2) (“Rule 41(a)(2)”) under the terms set forth in
 9   that Stipulation of Dismissal.
10          Of note, lead counsel for Philips has met and conferred with counsel for the remaining
11   parties to this action, namely, Microsoft Corporation and Microsoft Mobile Inc. (collectively,
12   “Microsoft”), HTC Corp. and HTC America, Inc. (collectively, “HTC”), ASUS Computer
13   International and ASUSTeK Computer, Inc. (collectively, “ASUS”), and YiFang USA Inc. d/b/a E-
14   Fun, Inc. (“YiFang”), regarding this motion, and none of the remaining parties to this action oppose
15   this motion.
16                              BRIEF PROCEDURAL BACKGROUND
17          Philips initially filed this patent infringement action in the District of Delaware (1:15-cv-
18   1170-GMS), asserting, among other things, that certain of Acer’s smartphones, tablet computers,
19   laptops, All-in-One PCs, 2-in-1 PCs, and Chromebooks include hardware and/or software containing
20   functionality covered by one more claims of the patents-in-suit. Related actions were
21   contemporaneously filed by Philips against HTC, ASUS, and YiFang (the “Related Actions”).
22          Subsequently, Microsoft filed a Complaint in Intervention as the supplier of the operating
23   system incorporated into some of Acer’s accused products. In their collective pleadings, Microsoft
24   asserts against Philips counterclaims of non-infringement under the Declaratory Judgments Act, 28
25   U.S.C. §§ 2201(a) and 2202, and Philips asserts against Microsoft claims of direct and indirect
26   infringement. Dkt. Nos. 74, 86, 93, 154.
27          On March 27, 2018, this action and the Related Actions were transferred to this Court from
28   the District of Delaware, and all of these cases were consolidated under the above-captioned case.

                                                        2
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1          As indicated, with the present motion, Philips and Acer jointly move the Court to dismiss all
 2   of the Philips/Acer Claims under the terms of the parties’ Stipulation of Dismissal in view of their
 3   confidential settlement agreement. However, this motion does not seek any relief with respect to the
 4   pending claims between Philips and any of Microsoft, HTC, ASUS, or YiFang.
 5                                               DISCUSSION
 6          Under Rule 41(a)(2), after an opposing party has served an answer or motion for summary
 7   judgment, “an action may be dismissed at the plaintiff’s request only by court order, on terms that
 8   the court considers proper.” Fed. R. Civ. P. 41(a)(2). Moreover, a “plaintiff may invoke Rule 41(a)
 9   to dismiss fewer than all of the parties to an action.” Schaeffer v. Gregory Vill. Partners, L.P., 2016
10   WL 9185388, at *1 (N.D. Cal. Jan. 26, 2016) (citing Lake at Las Vegas Investors Group, Inc. v. Pac.
11   Malibu Dev. Corp., 933 F.2d 724, 726 (9th Cir. 1991)).
12          The decision to grant or deny a request to dismiss pursuant to Rule 41(a)(2) is within this
13   Court’s sound discretion. Id. (citing Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.
14   1980)). However, “[a] district court should grant a motion for voluntary dismissal under Rule
15   41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a result.” Id.
16   (quoting Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)). Legal prejudice means “prejudice to
17   some legal interest, some legal claim, [or] some legal argument.” Id. (quoting Westlands Water
18   Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996)).
19          Here, Microsoft, HTC, ASUS, and YiFang have all indicated that they do not oppose this
20   motion. Moreover, Philips and Acer do not ask the Court to take any action with respect to any of
21   the claims pending between Philips and any of Microsoft, HTC, ASUS, or YiFang. As a result,
22   Microsoft, HTC, ASUS, and YiFang will suffer no legal prejudice as a result of the dismissal of the
23   Philips/Acer Claims.
24                                             CONCLUSION
25          For these reasons, the parties respectively request that the Court grant this motion and enter
26   the parties’ Stipulation of Dismissal filed herewith as the order of this Court.
27

28


                                                         3
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1   Dated: June 27, 2019
                                           Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)            /s/ Michael Sandonato
     Lori L. Holland (SBN 202309)          Michael Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                       John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800      Christopher Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104               Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980             Jonathan M. Sharret (admitted pro hac vice)
 6   Fax: (415) 200-4989                   Daniel Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com            Sean M. McCarthy (admitted pro hac vice)
 7   lholland@hollandlawllp.com            Robert Pickens (admitted pro hac vice)
                                           Joyce Nadipuram (admitted pro hac vice)
 8                                         Caitlyn Bingaman (admitted pro hac vice)
 9                                         VENABLE LLP
                                           1290 Avenue of the Americas
10                                         New York, New York, 10104
                                           +1 (212) 218-2100
11                                         +1 (212) 218-2200 facsimile
                                           philipsprosecutionbar@venable.com
12

13
                                           Attorneys for Plaintiffs Koninklijke Philips
                                           N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          4
             STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
 1
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
     Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
 3   David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
 4   Kyle Thomason (pro hac vice)                         WARREN LEX LLP
 5
     Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
 6   725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
 7   +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
     +1 (202) 434-5029 facsimile
 8
     viceroy@wc.com
 9
     /s/ Craig Kafuman
10   Kai Tseng (Bar No. 193756)
     Hsiang (“James”) H. Lin (Bar No. 241472)
11   Craig Kaufman (Bar No. 159458)
     TECHKNOWLEDGE LAW GROUP LLP
12
     100 Marine Parkway, Suite 200
13   Redwood Shores, California, 94065
     +1 (650) 517-5200
14   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com
15

16   Attorneys for Defendants Acer Inc. and Acer America Corporation

17

18

19

20

21

22

23

24

25

26

27

28


                                                    5
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1                                  STIPULATION OF DISMISSAL
 2          IT IS HEREBY STIPULATED AND AGREED by and between the parties, Plaintiffs
 3   Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and Defendants Acer
 4   Inc. and Acer America Corporation (collectively, “Acer”), subject to the approval of the Court, that:
 5          1.      All claims asserted by Philips against Acer or by Acer against Philips in this action
 6                  relating to the “Acer Scope Products,” as that term is defined herein, are dismissed
 7                  with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
 8          2.      All claims asserted by Philips against Acer or by Acer against Philips in this action
 9                  relating to the “Acer Excluded Products,” as that term is defined herein, are dismissed
10                  without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
11          3.      For purposes of this Stipulation of Dismissal:
12                  a.     “Acer Scope Product” shall mean any Acer-branded product accused of
13                         infringement by Philips in this litigation; provided however that Acer Scope
14                         Product specifically excludes any product that is an Acer Excluded Product;
15                         and
16                  b.     “Acer Excluded Product” shall mean any Acer-branded product accused of
17                         infringement by Philips in this litigation, running a Windows operating system
18                         distributed or licensed by Microsoft Corporation, made or had made or
19                         otherwise procured or Sold by Acer or its affiliates on or after February 13,
20                         2015.
21          4.      Each party shall bear its own costs and attorneys’ fees.
22

23

24

25

26

27

28


                                                       6
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1   Dated: June 27, 2019
                                           Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)            /s/ Michael Sandonato
     Lori L. Holland (SBN 202309)          Michael Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                       John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800      Christopher Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104               Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980             Jonathan M. Sharret (admitted pro hac vice)
 6   Fax: (415) 200-4989                   Daniel Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com            Sean M. McCarthy (admitted pro hac vice)
 7   lholland@hollandlawllp.com            Robert Pickens (admitted pro hac vice)
                                           Joyce Nadipuram (admitted pro hac vice)
 8                                         Caitlyn Bingaman (admitted pro hac vice)
 9                                         VENABLE LLP
                                           1290 Avenue of the Americas
10                                         New York, New York, 10104
                                           +1 (212) 218-2100
11                                         +1 (212) 218-2200 facsimile
                                           philipsprosecutionbar@venable.com
12

13
                                           Attorneys for Plaintiffs Koninklijke Philips
                                           N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          7
             STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
 1
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
     Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
 3   David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
 4   Kyle Thomason (pro hac vice)                         WARREN LEX LLP
 5
     Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
 6   725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
 7   +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
     +1 (202) 434-5029 facsimile
 8
     viceroy@wc.com
 9
     /s/ Craig Kafuman
10   Kai Tseng (Bar No. 193756)
     Hsiang (“James”) H. Lin (Bar No. 241472)
11   Craig Kaufman (Bar No. 159458)
     TECHKNOWLEDGE LAW GROUP LLP
12
     100 Marine Parkway, Suite 200
13   Redwood Shores, California, 94065
     +1 (650) 517-5200
14   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com
15

16   Attorneys for Defendants Acer Inc. and Acer America Corporation

17

18

19

20

21

22

23

24

25

26

27

28


                                                    8
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
                                       CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: June 27, 2019                            /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        9
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1                                                 ORDER
 2           The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
 3   Corporation (collectively, “Philips”) and Defendants Acer Inc. and Acer America Corporation’s
 4   (collectively, “Acer”) Stipulated and Unopposed Motion for Voluntary Dismissal (“the Motion”).
 5   Having considered the moving papers before it and being fully advised, the Court finds and orders
 6   as follows:
 7           The Motion is GRANTED in its entirety. The Stipulation of Dismissal filed with the
 8   Motion is entered as the Order of this Court, and all claims asserted by Philips against Acer or by
 9   Acer against Philips in the above-captioned case are DISMISSED pursuant to the terms of that
10   stipulation.
11           IT IS SO ORDERED.
12
     DATED: 6/27/2019                             ____________________________________
13
                                                        Hon. Haywood S. Gilliam, Jr.
14                                                      United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       10
              STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
